DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/02/2020 has been entered. Applicant’s amendment to 
the claims has overcome the 35 USC § 102(a)(1) and  35 USC § 103 rejections previously presented in the Non-Final Office Action filed 04/02/2020.
Claim status
	Claims 1 – 15 remain pending
	Claims 1 and 14 are amended
	Claim 15 is a newly added claim
In view of the amendment filed on 10/02/2020, the following new grounds of rejections are necessitated by amendment. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
the Non Patent Literature of Leonard, M. (2014, December 16. “SPYDER BYTE - BRIDGING TECHNIQUES - SPYDER3D WORLD”; Leonard, pp. 1-15), in view of Ou et al. (US Publication No. 2016/0325505 A1; Ou).
Regarding claim 1, Leonard discloses a method of fabricating fibers (“fiber 
bridging”) on an object (e.g., a paint brush), using a 3D printer having an extrusion head comprising: 
positioning the extruder head near the object and extruding an amount of material in liquid form from the extrusion head onto the object (see the annotated portion of Leonard’s Bridging in 3D Printing video below);

    PNG
    media_image1.png
    443
    379
    media_image1.png
    Greyscale

In the above marked up figure of a portion of Leonard’s example video, the markings were added by the Examiner to facilitate the discussion of Leonard. In the above marked copy, it can be appreciated the extruder head having a nozzle, which is drawing a thin fiber by moving the extrusion head away from the object, wherein a portion of the 
maintaining tension on the portion of the material between the object and the extrusion head – Leonard’s discloses, “Z-lift allows for the extruder head to lift while it travels to avoid damaging the print. Retraction pulls the filament back up the extruder (the combination of the Z-lift and retraction will maintain tension on the portion of the material), so it does not expel any plastic as the printer head travels,” p.7 until it cools into solid form – Leonard discloses “To avoid shrinkage and cracking as a result of large ABS parts cooling too rapidly, we suggest that you only use fans during the bridging process with this type of filament. Settings that control when the fans are operational can be configured in most modern slicer programs. Our Cartesian printers yielded the best results with minimal sagging and great adhesion – even without a fan – at 20 mm/s at 240°C for ABS filaments,” p.7
thereby forming the thin fiber having a first end attached to the object and a second end attached to the extruder head (see the above annotated portion of Leonard’s video); 
and terminating the thin fiber at the second end (“End Platform”) by detaching the fiber from the extruder head.

However, Leonard fails to specifically disclose, wherein the fiber thins as the extrusion head moves away from the object.
In the same field of endeavor of 3D printing, Ou discloses methods and apparatus for the production of micro-pillars (analogous to “thin fibers,” see Figs. 13 A-B). Ou’s [0008] discloses, “In some implementations, each micro-pillar tapers. That is, in some cases, each micro-pillar is roughly similar to a cone, in that each micro-pillar is thicker at its base and becomes thinner until it reaches its tip, which is its thinnest layer,” which – given the Broadest Reasonable Interpretation – reads on the claimed limitation “wherein the fiber thins as the extrusion head moves away from the object.” Furthermore, Ou’s [0087] discloses some practical applications, such as “(b) varying the thickness of the micro-pillar to control its stiffness, and (c) 3D printing of objects with customized texture,” for example.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Leonard’s method of fabricating fibers, so that the fiber thins as the extrusion head moves away from the object. One of ordinary skill in the art would have been motivated to pursue the modification of Leonard’s method in order to vary the thickness of the fibers to control its stiffness or texture, as taught by Ou [0087].

Regarding claim 2, Leonard/Ou discloses the method of claim 1, further comprising: 
adjusting a characteristic of the fiber by specifying a parameter of the 3D printer, the parameter selected from the group consisting of extrusion head speed, material feed rate, and extrusion head distance – see Leonard’s Fig. 7 and “Print Speed and Temperature” paragraph.

Regarding claim 3, Leonard/Ou discloses the method of claim 2, wherein the characteristic of the fiber comprises: thickness, length, or pliability – see Leonard’s Fig. 4, and “NOZZLE DIAMETER AND SLICING SETTINGS: slic3r width in the slicer settings, p.4, set the extrusion width to the diameter of the nozzle. This step may not be necessary depending on the slicer’s ability to select the proper extrusion width when using the auto extrusion feature. The nozzle width that you set is what you should use as your design width for each bristle when you make your design.” p.4. Additionally, Ou’s [0005] “For example, in some implementations of this invention, an entire micro-pillar may be described by two of more of the following parameters: height, base thickness, profile and tilt.”

Regarding claim 4, Leonard/Ou discloses the method of claim 1, wherein terminating the fiber comprises: 
retracting the material into the extrusion head – Leonard discloses, “Retraction pulls the filament back up the extruder so it does not expel any plastic as the printer head travels.” p.7. 

Regarding claim 5, Leonard/Ou discloses the method of claim 1, however, fails to specifically disclose, wherein terminating the fiber comprises: moving the extrusion head to a point where the fiber fractures.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Leonard/Ou’s fiber making method, so that, wherein terminating the fiber comprises moving the extrusion head to a point where the fiber fractures, for example, in order to obtain a predetermined/desired length of the fiber. 


Regarding claim 6, Leonard/Ou discloses method of claim 1, wherein terminating the fiber comprises: removing the material from the extrusion head by scrapping the extrusion head against a surface – Leonard discloses that “is best to have an end platform offset from the design object for the bridges to connect once the desired fiber length is achieved. Otherwise, the fibers/bristles of the paintbrush would sag into one another and are more likely to become attached to the extruder nozzle.” p.5. In this case, Leonard removes the material from the extrusion head by scrapping the extrusion head against the End Platform, see Figs. 3 and 4. 

Regarding claim 7, Leonard/Ou discloses the method of claim 6, wherein the surface comprises a surface of an auxiliary platform (see Leonard’s End Platform p.5).

Regarding claim 8, Leonard/Ou discloses the method of claim 1, further 
comprising: fabricating additional fibers on the object – Leonard discloses “STAGGERING BRISTLES: Staggering each fiber column rather than having one on top of the other proved to yield better results than printing each fiber above one another. It is best to have a fiber width and height distance from one another. For example, since the fibers we were printing was .4 mm x .2 mm, each fiber column was printed .4 mm away 

Regarding claim 9, Leonard/Ou discloses the method of claim 8, wherein the 
fibers are fabricated in a pattern  – Leonard discloses “STAGGERING BRISTLES: Staggering each fiber column rather than having one on top of the other proved to yield better results than printing each fiber above one another. It is best to have a fiber width and height distance from one another. For example, since the fibers we were printing was .4 mm x .2 mm, each fiber column was printed .4 mm away from the next and each fiber row was printed .2 mm away from the next.” p.6. Therefore, reading on the claimed limitation “wherein the fibers are fabricated in a pattern.”

12.	Regarding claim 10, Leonard/Ou discloses the method of claim 9, wherein the pattern comprises: a uniform pattern - Leonard’s p. 6 discloses, “Staggering each fiber column rather than having one on top of the other proved to yield better results than printing each fiber above one another. It is best to have a fiber width and height distance from one another” (consistent uniform pattern) - which, under the Broadest Reasonable Interpretation – reads on the claimed limitation “a uniform pattern.”

13.	Regarding claim 11, Leonard/Ou discloses the method of claim 9, wherein the 
pattern comprises: a staggered pattern  – Leonard discloses “STAGGERING BRISTLES: Staggering each fiber column rather than having one on top of the other proved to yield better results than printing each fiber above one another. It is best to have a fiber width and height distance from one another. For example, since the fibers we were printing was 

14.	Regarding claim 12, Leonard/Ou discloses method of claim 9, however, fails to specifically disclose, wherein the pattern comprises: a random pattern.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify Leonard/Ou method of fabrication fibers, wherein the pattern comprises a random pattern, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. See MPEP § 2144.04 (IV)(B).
Further, one would have been motivated to select the shape of the fibers to be in a random pattern for aesthetic purposes. Therefore, it would have been obvious, at the time of filing the claimed invention, to modify Leonard/Ou’s method aesthetic design pattern, since in In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” See MPEP 2144.04 (I)). 

15.	Regarding claim 13, Leonard/Ou discloses an object containing a fiber created 
by the method of claim 1 – e.g., Leonard’s 3D printed paint brush; see Leonard’s Figures.
16.	Regarding claim 14, Leonard discloses a method of fabricating an object (e.g., a paint brush), containing fibers (“fiber bridging”) in a single process using a 3D printer having an extrusion head comprising: 
forming an object using the 3d printer (see Leonard’s annotated figure below); 
extruding an amount of material in liquid form from the extrusion head onto the object (see the annotated portion of Leonard’s Bridging in 3D Printing video below);

    PNG
    media_image1.png
    443
    379
    media_image1.png
    Greyscale

In the above marked up figure of a portion of Leonard’s example video, the markings were added by the Examiner to facilitate the discussion of Leonard. In the above marked copy, it can be appreciated the extruder head having a nozzle, which is drawing a thin fiber by moving the extrusion head away from the object, wherein a portion of the material remains attached to the extruder as the extrusion head moves away from the object, 
maintaining tension on the portion of the material between the object and the extrusion head – Leonard’s discloses that “Z-lift allows for the extruder head to lift while it travels to avoid damaging the print. Retraction pulls the filament back up the extruder (the combination of the Z-lift and retraction will maintain tension on the portion of the material), so it does not expel any plastic as the printer head travels,” p.7, until it cools into solid form – Leonard discloses “To avoid shrinkage and cracking as a result of large ABS parts cooling too rapidly, we suggest that you only use fans during the bridging process with this type of filament. Settings that control when the fans are operational can be configured in most modern slicer programs. Our Cartesian printers yielded the best results with minimal sagging and great adhesion – even without a fan – at 20 mm/s at 240°C for ABS filaments,” p.7, 
thereby forming the thin fiber having a first end attached to the object and a second end attached to the extruder head (see the above annotated portion of Leonard’s video); 
and terminating the thin fiber at the second end (“End Platform”) by detaching the fiber from the extruder head.

However, Leonard fails to specifically disclose, wherein the fiber thins as the extrusion head moves away from the object.
In the same field of endeavor of 3D printing, Ou discloses methods and apparatus for the production of micro-pillars (analogous to “thin fibers,” see Figs. 13 A-B). Ou’s [0008] discloses “In some implementations, each micro-pillar tapers. That is, in some cases, each micro-pillar is roughly similar to a cone, in that each micro-pillar is thicker at its base and becomes thinner until it reaches its tip, which is its thinnest layer,” which – given the Broadest Reasonable Interpretation – reads on the claimed limitation “wherein the fiber Ou’s [0087] discloses some practical applications, such as “(b) varying the thickness of the micro-pillar to control its stiffness, and (c) 3D printing of objects with customized texture,” for example.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Leonard’s method of fabricating an object containing fibers, so that the fiber thins as the extrusion head moves away from the object. One of ordinary skill in the art would have been motivated to pursue the modification of Leonard’s method in order to vary the thickness of the fibers to control its stiffness or texture, as taught by Ou [0087].

17.	Regarding claim 15, Leonard/Ou discloses the method of claim 1, further 
comprising: 
extruding an additional amount of material as the extruder head moves away from the object (see the annotated copy of Leonard’s  Bridging Time Lapse video above).

Response to Arguments
18.	Applicant’s arguments with respect to claim(s) 1 – 14 have been considered but 
are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712